IN THE
                           TENTH COURT OF APPEALS

                               No. 10-10-00300-CR

KAREN MITCHELL MARTIN,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                           From the 249th District Court
                              Johnson County, Texas
                              Trial Court No. F44317


                           MEMORANDUM OPINION


      After Appellant Karen Mitchell Martin made an open plea of guilty to the offense

of delivery of a controlled substance in an amount of one gram or more but less than

four grams, the trial court assessed her punishment at fifteen years’ confinement. In

one issue, Martin contends that her sentence was disproportionate to the offense for

which she was convicted.

      Generally, a sentence within the statutory range of punishment for an offense is

not excessive, cruel, or unusual punishment. Winchester v. State, 246 S.W.3d 386, 389
(Tex. App.—Amarillo 2008, pet. ref’d); Alvarez v. State, 63 S.W.3d 578, 580 (Tex. App.—

Fort Worth 2001, no pet.). A narrow exception to this rule is recognized where the

sentence is grossly disproportionate to the offense. See Moore v. State, 54 S.W.3d 529, 542

(Tex. App.—Fort Worth 2001, pet. ref’d); see also Harmelin v. Michigan, 501 U.S. 957,

1004-05, 111 S. Ct. 2680, 2707, 115 L. Ed. 2d 836 (1991) (Kennedy. J., concurring); Solem v.

Helm, 463 U.S. 277, 290-92, 103 S. Ct. 3001, 3010-11, 77 L. Ed. 2d 637 (1983); McGruder v.

Puckett, 954 F.2d 313, 316 (5th Cir. 1992).

        In conducting a proportionality analysis, we first make a threshold comparison

of the gravity of the offense against the severity of the sentence. Moore, 54 S.W.3d at

542; see Solem, 463 U.S. at 290-91, 103 S.Ct. at 3010; McGruder, 954 F.2d at 316. If we

determine that the sentence is grossly disproportionate to the offense, we must then

compare the sentence received to sentences for similar crimes in this jurisdiction and

sentences for the same crime in other jurisdictions. Alvarez, 63 S.W.3d at 581; see Solem,
463 U.S. at 291-92, 103 S.Ct. at 3010; McGruder, 954 F.2d at 316.

        In this case, the charged offense of delivery of a controlled substance in an

amount of one gram or more but less than four grams is a second-degree felony

punishable by a term of imprisonment between two and twenty years and a fine up to

$10,000. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (c) (West 2010); TEX. PENAL

CODE ANN. § 12.33 (West 2011). Martin’s sentence of fifteen years’ confinement is

within this statutory range.

        Martin argues that her sentence is disproportionate because “[m]itigating factors

existed within the evidence presented at trial.” Martin points out that she admitted her

Martin v. State                                                                      Page 2
guilt and did not place responsibility for her actions on anyone else and that the

methamphetamine she pled guilty to delivering weighed only 1.67 grams, which is on

the low end of the range for a second-degree felony. See TEX. HEALTH & SAFETY CODE

ANN. § 481.112(a), (c). Even considering these facts, however, the record does not reflect

that the punishment was grossly disproportionate to the offense. Investigator Mark

Goetz testified that methamphetamine is now the primary illicit drug in the area and

that it directly contributes to the criminal society in Johnson County. Goetz stated that,

before being indicted, Martin was given the opportunity to cooperate with him and the

Stop the Offender Program Special Crimes Unit but that she expressed no interest in

doing so. Goetz testified that Martin was a “meth addict” who had been involved in

the distribution of methamphetamine for about ten years. Martin had both a prior

misdemeanor and felony drug-related conviction.

        In light of the foregoing, we conclude that Martin’s punishment was not

excessive or grossly disproportionate. We thus overrule Martin’s sole issue and affirm

the trial court’s judgment.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 28, 2012
Do not publish
[CR25]


Martin v. State                                                                     Page 3